Broyles, C. J.
The accused was tried for an assault with intent to murder, the indictment charging that the assault consisted of cutting and stabbing with a knife. The judge charged the law of assault with intent to murder, and also the law of stabbing, and a verdict for stabbing was returned. Counsel for the defendant insists that the court erred in instructing the jury upon the subject of stabbing, and that the verdict was not authorized by the evidence. After a careful consideration of the evidence in the record, it is our opinion that the evidence authorized the verdict, and that the court properly charged the law of stabbing.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.